IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT
                            __________________

                               No. 95-60347
                             Summary Calendar
                            __________________



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

ROBIN LYNN DUVALL,

                                             Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 2:94-CR-109-S-A
                        - - - - - - - - - -
                          January 2, 1996
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Robin Lynn Duvall appeals her conviction and sentence for

aiding and abetting interstate transportation of a stolen vehicle,

carjacking, and using and carrying a firearm during a crime of

violence, i.e., carjacking.         See 18 U.S.C. §§ 2, 924(c), 2119,

2312.

      Duvall argues that the evidence was insufficient to prove that

she aided and abetted the carjacking and the use and carrying of a



     *
            Local Rule 47.5.1 provides: "The publication of opinions that have
no precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens on
the legal profession." Pursuant to that Rule, the court has determined that this
opinion should not be published.
                                 No. 95-60347
                                      -2-

firearm during      or   in   relation     to   the   carjacking   because   the

government did not prove that she committed some act that related

to the use of the firearm.            See United States v. Medina, 32 F.3d

40, 45-47 (2d Cir. 1994).             "[T]o prove aiding and abetting, the

government   must    show     that    [Duvall]:   (1)   associated    with   the

criminal enterprise; (2) participated in the venture; and (3)

sought by action to make the venture succeed."               United States v.

Harris, 25 F.3d 1275, 1279 (5th Cir.) (internal quotation and

citation omitted), cert. denied, 115 S. Ct. 458 (1994).                “Use” of

a firearm under § 924(c) requires evidence sufficient to show an

active employment of the firearm by the defendant, a use that makes

the firearm an operative factor in relation to the predicate

offense.    Bailey v. United States, 64 U.S.L.W. 4039 (U.S. Dec. 6,

1995).

     After a thorough review of the record, we are satisfied that

the evidence was sufficient for conviction under both counts and

that the jury instructions correctly stated the law.                 See, e.g.,

Harris, 25 F.3d at 1279. The new standard enunciated in Bailey is

satisfied, as Duvall stood next to Lindsey Dye and Kelly Drott

while Drott spoke to Dye and pulled out the firearm in order to

take Dye’s car.     Obviously, the firearm was an operative factor in

the carjacking.

     Duvall argues that her convictions for aiding and abetting

carjacking and aiding and abetting the use and carrying of a

firearm    during   a    crime   of    violence   violate   double    jeopardy.

Controlling authority defeats her argument. See Harris, 25 F.3d at
                           No. 95-60347
                                -3-

1276, 1280-81.

     Duvall argues that she should have received a reduction to her

offense level for being a minimal or minor participant.         See

U.S.S.G. § 3B1.2.    Our review of the district court's finding

regarding Duvall's participatory role reveals no clear error.   See

United States v. Thomas, 932 F.2d 1085, 1091-92 (5th Cir.), cert.

denied, 502 U.S. 895 (1991).

     AFFIRMED.